DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to Amendment filed on 05/17/2022.
Claims 1, 14 and 20 are currently amended via Examiner’s amendment.
Claims 3-4 have been canceled.
Claims 1-2 and 5-20 are pending.
Claims 1-2 and 5-20 are allowed.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Alleman (Reg. No. 42,257) on May 27, 2022 to place the application in condition for allowance. 

The claims have been amended as follows: 
In the Claims:
	Claims 1, 8 and 15 are currently amended via Examiner’s amendment.

This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 
1.	(Currently amended) A computing system comprising:
	a processor configured to:
		identify a plurality of measurement sequences that implement a logic gate, each measurement sequence including a plurality of measurements of a quantum state of a topological quantum computing device;
		for each measurement sequence of the plurality of measurement sequences that implements the logic gate and is shorter than a predetermined number of measurements, determine a respective estimated total error rate of implementing the logic gate at the quantum state using that measurement sequence; and
		determine a first measurement sequence that has a lowest estimated total  of the plurality of measurement sequences, 
	wherein the topological quantum computing device is configured to implement the logic gate by applying the first measurement sequence to the quantum state.

2.	(Previously presented) The computing system of claim 1, wherein, for each measurement sequence of the plurality of measurement sequences, the processor is configured to determine the respective estimated total error rate at least in part by: 
determining an estimated weighted error rate of each measurement included in the measurement sequence; and
	determining the estimated total error rate of the measurement sequence based on the plurality of estimated weighted error rates.

3-4.	(Canceled) 

5.	(Original) The computing system of claim 1, wherein the processor is configured to determine the first measurement sequence at least in part by modifying a topological encoding of a computational qubit and an ancillary qubit.

6.	(Original) The computing system of claim 1, wherein the topological quantum computing device includes a plurality of Majorana zero modes (MZMs).

7.	(Original) The computing system of claim 6, wherein the topological quantum computing device includes at least one of a Majorana tetron including four MZMs, a Majorana hexon including six MZMs, or a Majorana octon including eight MZMs.

8.	(Original) The computing system of claim 6, wherein the topological quantum computing device instantiates the plurality of MZMs in a one-sided architecture or a two-sided architecture.

9.	(Original) The computing system of claim 6, wherein the processor is configured to identify the plurality of measurement sequences that implement the logic gate at least in part by identifying one or more measurement sequences that implement the logic gate multiplied by an overall Pauli operator.

10.	(Original) The computing system of claim 9, wherein the processor is further configured to track a Pauli gate correction to the logic gate when the topological quantum computing device implements the logic gate.

11.	(Original) The computing system of claim 1, wherein the topological quantum computing device is configured to implement the logic gate at least in part by performing a forced measurement of a projection operator, wherein the forced measurement includes:
	performing a first measurement of a topological charge of the quantum state;
	determining whether a result of the first measurement is a predetermined target value; 
	when the result of the first measurement is not the predetermined target value:
		resetting the quantum state; and
		repeating the first measurement of the topological charge.

12.	(Original) The computing system of claim 11, wherein resetting the quantum state includes repeating a second measurement that was performed prior to the first measurement in the measurement sequence.

13.	(Original) The computing system of claim 11, wherein resetting the quantum state includes measuring a plurality of topological charges including a symmetric difference of: 
a first plurality of topological charges on which the first measurement was performed; and 
a second plurality of topological charges on which a second measurement was performed prior to the first measurement in the measurement sequence. 

14.	(Currently amended) A method for performing a quantum computation, the method comprising:
	identifying a plurality of measurement sequences that implement a logic gate, each measurement sequence including a plurality of measurements of a quantum state of a topological quantum computing device;
	for each measurement sequence of the plurality of measurement sequences that implements the logic gate and is shorter than a predetermined number of measurements, determining a respective estimated total error rate of implementing the logic gate at the quantum state using that measurement sequence;
	determining a first measurement sequence that has a lowest estimated total error rate of the plurality of measurement sequences; and
	implementing the logic gate at the topological quantum computing device by applying the first measurement sequence to the quantum state.

15.	(Previously presented) The method of claim 14, wherein, for each measurement sequence of the plurality of measurement sequences, determining the respective estimated total error rate includes: 
determining an estimated weighted error rate of each measurement included in the measurement sequence; and
	determining the estimated total error rate of the measurement sequence based on the plurality of estimated weighted error rates.

16.	(Original) The method of claim 14, wherein the topological quantum computing device includes a plurality of Majorana zero modes (MZMs).

17.	(Original) The method of claim 16, wherein: 
the topological quantum computing device instantiates the plurality of MZMs in a one-sided architecture or a two-sided architecture; and
the topological quantum computing device includes at least one of a Majorana tetron including MZMs, a Majorana hexon including six MZMs, or a Majorana octon including eight MZMs.

18.	(Original) The method of claim 16, wherein identifying the plurality of measurement sequences that implement the logic gate includes identifying one or more measurement sequences that implement the logic gate multiplied by an overall Pauli operator.

19.	(Original) The method of claim 14, wherein implementing the logic gate includes performing a forced measurement of a projection operator included in the logic gate, wherein the forced measurement includes:
	performing a first measurement of a topological charge of the quantum state;
	determining whether a result of the first measurement is a predetermined target value; 
	when the result of the first measurement is not the predetermined target value:
		resetting the quantum state; and
		repeating the first measurement of the topological charge.

20.	(Currently amended) A computing system comprising:
	a processor configured to:
		identify a plurality of measurement sequences that implement a logic gate, each measurement sequence including a plurality of measurements of a quantum state of a topological quantum computing device, wherein the topological quantum computing device includes a Majorana hexon including six Majorana zero modes (MZMs);
	determine an estimated weighted error rate of each measurement included in each measurement sequence of the plurality of measurement sequences that implements the logic gate and is shorter than a predetermined number of measurements; and
		for each measurement sequence of the plurality of measurement sequences, determine a respective estimated total error rate of the measurement sequence based on the estimated weighted error rates of the measurements included in the measurement sequence; and
		determine a first measurement sequence that has a lowest estimated total error rate of the plurality of measurement sequences,
	wherein the topological quantum computing device is configured to implement the logic gate by applying the first measurement sequence to the quantum state.

REASONS FOR ALLOWANCE
The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “for each measurement sequence of the plurality of measurement sequences that implements the logic gate and is shorter than a predetermined number of measurements, determine a respective estimated total error rate of implementing the logic gate at the quantum state using that measurement sequence; and determine a first measurement sequence that has a lowest estimated total  of the plurality of measurement sequences, wherein the topological quantum computing device is configured to implement the logic gate by applying the first measurement sequence to the quantum state” as recited in independent claims 1, 14 and 20. 

	These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2 and 5-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 3, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196